         Case 3:18-cv-02615-AGT Document 158 Filed 02/08/21 Page 1 of 2



 1 John C. Hueston, State Bar No. 164921
     jhueston@hueston.com
 2 Moez M. Kaba, State Bar No. 257456
     mkaba@hueston.com
 3 Joseph A. Reiter, State Bar No. 294976
     jreiter@hueston.com
 4 HUESTON HENNIGAN LLP
     523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
     Telephone: (213) 788-4340
 6 Facsimile:   (888) 775-0898
 7 Attorneys for Defendant
     PricewaterhouseCoopers LLP
 8

 9                            UNITED STATES DISTRICT COURT
10                      NORTHERN DISTRICT OF CALIFORNIA
11

12 MAURO BOTTA,                             Case No. 3:18-CV-2615-AGT
13               Plaintiff,    DECLARATION OF JOSEPH A.
                               REITER IN SUPPORT OF
14      v.                     DEFENDANT PWC’S OPPOSITION
                               TO PLAINTIFF’S MOTIONS IN
15 PRICEWATERHOUSECOOPERS LLP, LIMINE

16               Defendant.                 Judge: Hon. Alex G. Tse
                                            Date: February 16, 2021
17                                          Time: 2:00 p.m.
18

19

20

21

22

23

24

25

26

27

28


           REITER DECLARATION IN SUPPORT OF PWC’S OPPOSITION TO PLAINTIFF’S MILS
                                  Case No. 3:18-cv-2615-AGT
       Case 3:18-cv-02615-AGT Document 158 Filed 02/08/21 Page 2 of 2



 1                        DECLARATION OF JOSEPH A. REITER
 2        I, Joseph A. Reiter, declare as follows:
 3        1.    I am an attorney licensed to practice before all of the courts in the State of
 4 California, as well as the U.S. District Court for the Northern District of California. I

 5 am counsel at Hueston Hennigan LLP, counsel of record for Defendant

 6 PricewaterhouseCoopers LLP (“PwC”).

 7        2.    I make this declaration in support of PwC’s Opposition to Plaintiff’s
 8 Motions In Limine, filed concurrently herewith. I have personal knowledge of the

 9 facts set forth in this Declaration and, if called as a witness, could and would testify

10 competently to such facts.

11        3.     Attached hereto as Exhibit A is a true and correct copy of my February
12 1, 2021 email exchange with Alex Cabeceiras and Ingrid Evans, Plaintiff’s counsel of

13 record in this case.

14        I declare under penalty of perjury that the foregoing is true and correct.
15        Executed on this 8th day of February 2021, in Los Angeles, California.
16

17                                                           /s/ Joseph A. Reiter
18                                                             Joseph A. Reiter

19

20

21

22

23

24

25

26

27

28

                                            -2-
         REITER DECLARATION IN SUPPORT OF PWC’S OPPOSITION TO PLAINTIFF’S MILS
                                Case No. 3:18-cv-2615-AGT
